Title: John Burke to Thomas Jefferson, 7 November 1816
From: Burke, John
To: Jefferson, Thomas


          
            Richmond, November 7h 1816
          
          Having suspended the publication of the “Virginia Argus” it becomes necessary for me, to call upon those indebted to the Establishment, for payment.
          Accompanying this, you have your account stated—Being desirous to close my business, you will much oblige me by remitting the amount by mail, or if more convenient, by some private conveyance.
          
            I am, very respectfully your obdt. servt.
            Jno. Burke.
          
        